Case 1:16-cv-22254-DPG Document 106 Entered on FLSD Docket 07/30/2019 Page 1 of 1



                           UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF FLORIDA

                       CASE NO.: 16-22254-CIV-GAYLES/MCALILEY

  CARMEN RINCON and CARLOS RINCON,
  as Personal Representatives of the Estate of
  ETHAN RINCON, deceased,

         Plaintiffs,
  v.

  MIAMI-DADE COUNTY, et al.,

        Defendants.
  ______________________________________/

         ORDER GRANTING DEFENDANTS’ UNOPPOSED MOTION FOR
       EXTENSION OF TIME TO FILE REPLY IN SUPPORT OF MOTION TO
            DISMISS AND FOR LEAVE TO EXCEED PAGE LIMITS

         Pending before the Court is Defendants’ Unopposed Motion for Extension of Time

  to file Reply in support of Motion to Dismiss and for Leave to Exceed Page Limits, (ECF

  No. 105). Being fully advised, it is

         ORDERED AND ADJUDGED that Defendants’ Motion, (ECF No. 105), is

  GRANTED. Defendants shall file a reply in support of their Motion to Dismiss on or

  before August 7, 2019, and their reply may include up to 20 pages.

         DONE AND ORDERED in Chambers at Miami-Dade County, Florida on this 30th

  day of July, 2019.



                                              ____________________________________
                                              CHRIS M. McALILEY
                                              UNITED STATES MAGISTRATE JUDGE
